Citation Nr: 1646957	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for PTSD.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the records in the file demonstrate a diagnosis of PTSD, major depressive episode has also been diagnosed.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to service connection for PTSD, under Clemons it can be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 20111.  A transcript of that hearing is of record and associated with the file.  

The Board remanded the claim for further development in October 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran asserts that service connection is warranted for PTSD based upon service incurrence.  He maintains that he was in combat in Vietnam and while there, he was fearful of hostile military activity.  He related that he still has panic attacks, flashbacks, intrusive thoughts, and smells napalm.  He also states that he "dives for cover" when a helicopter flies overhead.  He has been diagnosed with PTSD by a private psychiatrist who attributes his PTSD to his service in Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  However, during the pendency of this claim, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran reported a stressor of mortar attacks and a stressor of a helicopter crashing within 200 yards of him.  

The Veteran's stressor of undergoing mortar attacks in 1966 was verified.  However, he states that he lives near a heliport, and he continues to "dive" for cover when a helicopter comes in close proximity to him.  Although the crash of the helicopter nearby when he was in Vietnam was not verified, it does not appear from the record that there was an attempt to verify this claimed stressor by the Joint Services Records Research Center (JSRRC).  Although the examiner claims that the Veteran did not witness this event in close proximity, the  Veteran states he did, and he continues to express fear from this event.  Also, the verified mortar attack was claimed by the Veteran to be a fearful event for him.  He was told by his sergeant when the mortar attack happened, to run to the bunker.  Although shrapnel that was found in his tent shortly thereafter did not hit him, the mortar attack and the subsequent finding of the shrapnel was expressed as fearful by the Veteran.  However, the examiner determined that because he was not in the tent when the shrapnel hit, it was not sufficient to support the diagnosis of PTSD.  She did not address the fear of hostile activity related thereto.  

Moreover, the statement from the Veteran's private psychiatrist indicated that the Veteran still smells napalm from Vietnam to this date and he was found with a loaded gun in his home, which he stated was to be used to take his life after having panic attacks.  The psychological testing performed in connection with the VA examination was considered valid by the examiner and other testing was not performed.  The VA examiner did not address these issues in connection with the claim of PTSD or dysthymia.  This VA examination is inadequate for evaluation purposes.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The AOJ should contact the Joint Services Records Research Center (JSRRC) and attempt to verify the claimed stressors reported by the Veteran.  Evidence of efforts to verify stressors should be made a part of the file.  Specifically, the JSRRC should be asked to verify whether a helicopter crash occurred at the location where the Veteran was stationed during the period of his Vietnam service, from July 1966 to July 1967.  His unit information should be submitted to the JSRRC in this regard.  

3.  Thereafter, the Veteran should be afforded a VA PTSD examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, to include private psychiatric evidence, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.  

The VA examiner should also specifically determine whether the Veteran has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depression, dysthymia, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service. 

The examiner should take into consideration the statement submitted by the Veteran that his fear is the result of being involved in a mortar attack while in Vietnam.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  Following completion of any other development or action deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate action, if deemed appropriate.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

